Citation Nr: 0734139	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  00-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim for service 
connection.  The Board remanded the claim for additional 
development in July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears, from the veteran's Form 20, that the veteran 
enlisted for three years but was discharged after one.  The 
reasons for this are unclear.  Further development is needed 
to determine whether the early discharge, which is listed as 
undesirable on the veteran's Form 20 but honorable on his DD 
214, was related to any mental disorder.

In its July 2003 remand, the Board instructed the AMC to 
obtain a copy of an in-service medical evaluation provided to 
the veteran at the 67th MEDEVAC Hospital in Vietnam.  In the 
August 2003 request, the AMC specified the 67th MEDEVAC 
Hospital, but the National Personnel Records Center (NPRC) 
responded that the separation examination was included in the 
service medical records already provided to VA.  A July 2005 
request did not specify the 67th MEDEVAC Hospital.  NPRC 
stated that the name and location of the hospital were 
needed, but more specific information was not provided.  A 
new request must be submitted to NPRC which clarifies that VA 
is seeking separately filed hospital records and separately 
filed psychiatric records from the 67th MEDEVAC Hospital.

VA should also attempt to obtain other records related to the 
veteran's mental state at or near the time of discharge.  
These include records of military punishments, police 
reports, records of court proceedings, lay statements 
regarding the veteran's observable behavior, and any other 
records proximate to service.

VA should ascertain the authority and reasons under which the 
veteran was discharged.  On his separation examination, Army 
regulation AR 634-212 is listed.  However, on his DD 214, the 
listed regulation is AR 635-200.  The reasons for the 
veteran's discharge are of particular import as they likely 
have to do with his mental state at that time.  It is unclear 
from the record as to whether VA has a complete copy of his 
personnel record; an attempt to obtain should be made.  

Although the veteran was given a VA examination in November 
1999, that examination did not address whether his 
schizophrenia pre-existed service or began in service, and, 
if it pre-existed service, whether it was aggravated in 
service.  If the above development supports the veteran's 
contention that he was examined or treated in service for a 
mental disorder, then a VA examination should be conducted.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).  

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must be 
provided to the veteran, including a 
description of the provisions of the VCAA, 
notice of the evidence required to 
substantiate the claim, and notice of the 
veteran's responsibilities and VA's 
responsibilities in developing the evidence, 
including what evidence the veteran is 
responsible to obtain and what evidence VA 
will obtain, and a request that the veteran 
provide any evidence in his possession that 
pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1). 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2006).  

In particular, the notice should advise the 
veteran that he should submit any records 
proximate to his time in service that would 
contain information about his mental state.  
Tell the veteran these include police 
reports, records of court proceedings, 
prison records, medical records, and lay 
statements regarding his mental state at the 
time, possibly from people with whom he 
served, from family, or from friends.

The notice should include an explanation as 
to the information or evidence needed to 
determine a disability rating and effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  A request to search for separately-filed 
hospital records from the 67th MEDEVAC 
Hospital and to search for any separately-
filed psychiatric records pertaining to the 
veteran should be submitted to the NPRC.  
Also request that NPRC supply records of any 
Uniform Code of Military Justice punishment 
proceedings, and copies of the veteran's 
complete service personnel file.  These 
records should be associated with the claims 
file.  If these records cannot be obtained, 
then evidence of attempts to obtain them 
should be associated with the claims file.

3.  Determine the authority and reasons 
associated with Army regulations at AR 634-
212 and AR 635-200 (1970).  Ask for a 
complete copy of the veteran's personnel 
folder.   

4.  When the above development is completed 
and any available evidence identified by the 
appellant is obtained, the entire claims 
file must be reviewed to determine whether 
further development, to include a VA 
examination, is required.  If the expanded 
records support the veteran's contention 
that he was examined or treated for a mental 
disorder in service, then a VA examination 
should be scheduled.

The claims file should be made available to 
the VA examiner.  Pertinent documents 
therein, including service medical records, 
should be reviewed by a VA examiner.  A 
complete history and physical should be 
conducted.
	
(a)  The examiner should assign any 
applicable current psychiatric diagnoses.

(b)  The examiner should offer an opinion as 
to whether it is at least as likely as not 
that any current mental disorder has its 
onset in service.  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.

(c)  If the examiner determines that the 
onset of any mental disorder was more likely 
than not prior to service, then the examiner 
should state whether it was aggravated in 
active service or increased in severity 
during active service.  If there was a 
measurable increase in severity, the 
examiner should opine as to whether the 
permanent increase in severity was due to 
the natural progression of the disorder.

5.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of 
the actions taken in the paragraphs above, 
the claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided to 
the veteran and his representative.  After 
the veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



